DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
Claims 1-11 and 16-19 are currently being examined. 

Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 18, while the examples disclose specific acrylic-polyurethane hybrid polymers (Specification, Paragraph 18) as the being included in the base coat or top coat, this only supports those specific acrylic-polyurethane hybrid polymers, not the general class of acrylic-polyurethane hybrid polymers. There is no general disclosure of using this class of polymer in the base or top coat beyond the specific example polymers.

 Claim Rejections - 35 USC § 103
Claims 1-11, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Curran et al. (US 2012/0031765) in view of Shatrov et al. (US 6,896,785) and Lettow et al. (US 2011/0088931).
Regarding claims 1 and 16, Curran (Paragraphs 24-31) teaches an item (substrate) that can be formed from a magnesium alloy that can have an outer plasma electrolytic oxidation coating that can further be coated with a polymeric sealer or topcoat. Plasma electrolytic oxidation is also referred to as micro-arc oxidation (Paragraph 3). Curran teaches using the plasma electrolytic oxidation process of 
Curran does not explicitly state that the substrate has the coating formed on two opposite surfaces. Shatrov (Figure 2 and Column 9, lines 15-35) teaches that the oxidation occurs with the component immersed in the electrolytic bath. Given that the magnesium alloy material is in the solution in the tank when the process is done, it would coat two opposite surfaces of the material.
The plasma electrolytic oxidation process provides a surface with good adhesion to a top-coat due to pores in the oxidation coating (Paragraph 51). Thus, the teachings of Curran encompass a coating layer in direct contact with the plasma electrolytic oxidation coating.
Curran does not teach that the polymer coating comprises graphene.
Lettow (Paragraph 97) teaches coating that can be used for the passivation and corrosion protection of surfaces such as metal and can provide abrasion resistance and permeation resistance to liquids and/or gasses. The coating comprises layers with graphene sheets and a binder (Paragraph 7). The graphene sheets can be present at 1 to 98 weight percent of the layer (Paragraph 88). This range fully encompasses the claimed content range of the graphene. The binders can be polymeric (Paragraph 58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coatings of Lettow, as the top coat of Curran in view of Shatrov, in order to provide the article with passivation and corrosion 
Regarding claim 2, Shatrov (Column 8, lines 20-25) teaches that the plasma electrolytic oxidation coating can have a thickness of from 2 to 150 microns. The multilayer coating or individual coating layers of Lettow can be from 2 nm to 2mm (Paragraph 34). These ranges fully encompass the claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, the binders of Lettow (Paragraph 58) include many of the claimed polymers. 
Regarding claim 4, Lettow (Paragraph 20) teaches that the coating can be applied by spray coating or dip coating.
Regarding claims 5 and 19, Lettow (Paragraph 16) teaches that the coating can include multiple layers including three layers. One of the layers can be considered to be the graphene-based barrier coating, the next layer can be considered to be the base coat and the final layer can be considered to be the top coat. 
Regarding claim 6, Lettow (Paragraph 83) teaches that any of the layers can comprise metal powders.
Regarding claims 7 and 8, Lettow (Paragraph 58) teaches that the binder of any of the layers can be polytetrafluoroethylene.

Regarding claim 10, the resins of Lettow include many of those claimed (Paragraph 58).
Regarding claim 11, given that the sheet of Curran in view of Shatrov and Lettow can be formed from the same polymers and amount of graphene as in the instant case, this combination would encompass coatings with pencil hardness as claimed.
Regarding claim 17, Curran (Paragraph 63) teaches that the material can be a case for electronic components. It is further noted that the claim is drawn to the multilayered sheet and not to a particular device. Thus, the way in which the sheet is used is an intended use of the sheet. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Curran et al. (US 2012/0031765) in view of Shatrov et al. (US 6,896,785) and Lettow et al. (US 2011/0088931) as applied to claims 1 and 5 above, and further in view of Krajnc et al. (Properties of Acrylic-Polyurethane Hybrid Emulsions by the Semibatch Emulsion Copolymerization of Acrylates Using Different Polyurethane Particles).
Regarding claim 18, as stated above, Curran using the plasma electrolytic oxidation process of Shatrov and using the coating of Lettow teaches a multilayered 
Curran in view of Shatrov and Lettow does not explicitly teach that the acrylate copolymer is an acrylic-polyurethane hybrid polymer. 
Krajnc (Page 4050, Introduction) teaches that using an acrylic-polyurethane hybrid polymer in a coating provides the benefits of acrylic such as excellent weather resistance and low cost and the benefits of polyurethane such as better mechanical stability, solvent and chemical resistance and toughness. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an acrylic-polyurethane hybrid polymer as the acrylate copolymer of Curran in view of Shatrov and Lettow, in order to provide the coating with the benefits of excellent weather resistance, low cost, better mechanical stability, solvent and chemical resistance and toughness.
Regarding claim 11, given that the sheet of Curran in view of Shatrov, Lettow and Krajnc can be formed from the same polymers and amount of graphene as in the instant case, this combination would encompass coatings with pencil hardness as claimed.

Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered. 
Due to amendments to the claims, the rejections from the January 19, 2021 Office Action are withdrawn and replaced by those presented above.
Applicants argue that claim 18 is supported by Table 1 of the instant Specification. However, while the examples disclose specific acrylic-polyurethane hybrid 
Applicants argue that the additional metal layer of CN101210335A precludes the coating being in direct contact with the micro-arc oxidation layer. However, the above rejections no longer use the CN101210335A for the primary reference, but instead use Curran et al. (US 2012/0031765) as the primary reference. Curran does not require a layer between the micro-arc oxidation layer and a coating layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




June 1, 2021